Citation Nr: 0924997	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-22 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2000, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

When the case was previously before the Board, in October 
2007, it was remanded for examination of the Veteran and 
medical opinions.  The requested development has been 
completed and the Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The Veteran has variously diagnosed muscle and joint 
disorders.  She does not have an undiagnosed illness 
manifested by muscle or joint pain.  

2.  The Veteran has bilateral elbow tendinitis that is not 
etiologically related to disease or injury during her active 
service or to a service-connected disability.  

3.  The Veteran has digital tendinitis of both hands as the 
result of injury during her active service.  

4.  The Veteran has bilateral wrist strains with degenerative 
changes in the left wrist, which are not etiologically 
related to disease or injury during her active service or to 
a service-connected disability.  

5.  The Veteran has bilateral knee strains as the result of 
disease or injury during her active service.  

6.  The Veteran has bilateral ankle strains as the result of 
disease or injury during her active service.  

7.  The Veteran has insomnia as the result of disease or 
injury during her active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle and joint 
pain due to an undiagnosed illness have not been met.  
38 U.S.C.A. §§ 101(16), 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).  

2.  The criteria for service connection for bilateral elbow 
tendinitis have not been met.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.  The criteria for service connection for digital 
tendinitis of both hands have been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  The criteria for service connection for bilateral wrist 
strains with degenerative changes in the left wrist have not 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

5.  The criteria for service connection for bilateral knee 
strains have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

6.  The criteria for service connection for bilateral ankle 
strains have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

7.  The criteria for service connection for insomnia have 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in October 2007.  Thereafter, 
she was afforded a meaningful opportunity to participate 
effectively in the processing of her claims and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
March 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  Her 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination and medical 
opinions have been obtained.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

The Veteran contends that she has muscle and joint pain and 
insomnia due to an undiagnosed illness incurred while serving 
in Southwest Asia during the Persian Gulf War.  The Board 
must liberally construe a veteran's claims and consider all 
bases for a claim reasonably raised by the record.   See 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  Here, the Board has considered 
all bases for service connection, including as due to 
undiagnosed illness.   

Undiagnosed Illness

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2008).  

In this case, the Veteran was examined and several diagnosed 
illnesses were found.  There were no undiagnosed illnesses.  
In fact, no physician or other competent medical care 
provider has asserted that the Veteran has signs or symptoms 
of a chronic disability resulting from an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  
Consequently, service connection cannot be established under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may also be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).

Muscle and Joint Pain

In this case, service connection has already been established 
for residuals of a right shoulder rotator cuff tear and 
chondromalacia of the right knee.  However, the Veteran 
contends that she has generalized joint pains involving other 
joints.  Arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The record contains some non-specific references to joint 
pain.  A VA clinical note, dated in January 2001, shows the 
Veteran complained of having joint pain since the Persian 
Gulf War, with no clear etiology.  In July 2001, among other 
complaints, the Veteran reported that she had joint pains and 
took medicine for them.  There was a impression of joint 
pains.  These notes do not identify any specific joint or 
provide findings or diagnoses as too any specific joint.  

In August 2001, there was a notation of arthritis related to 
a rotator cuff tear in both shoulders.  The Veteran reported 
that she experienced tingling down her left arm.  She took an 
aspirin and it did not recur.  The assessment was that 
arthritis was getting worse and medications should be 
changed.  Later that moth, she complained of stiffness 
affecting her back and right side.  There was tenderness in 
the upper back between the scapula and right shoulder.  The 
assessment was a muscle strain/sprain.  

Notes dated in November 2001 and December 2001 reflect 
complaints of chronic joint pains, without identifying 
specific joints.  

Elbows

In July 1995, the Veteran was seen for complaints of chest 
and arm pain for 3 days.  There was pain to palpation in the 
chest wall, left shoulder, and upper arm.  The diagnosis was 
costochondritis.  There was no further reference to the 
elbows in the service treatment records and the Veteran's 
upper extremities were reported to be normal on separation 
examination in July 2000.  Following service, no complaints, 
findings or diagnoses for the elbows were documented.  

On VA examination in September 2008, the Veteran reported 
experiencing daily pain in both elbows.  The examiner 
reviewed the claims folder and examined the Veteran, 
including measurement of elbow motion and neurologic 
examination.  X-rays showed minor enthesopathic change at the 
coronoid process seen with the elbow joints preserved on both 
sides and no acute/significant osseous abnormalities noted.  
Enthesopathy is a disorder of the muscular or tendinous 
attachment to bone.  Dorland's Illustrated Medical 
Dictionary, 561 (28th ed., 1994).  The examiner expressed the 
opinion that the bilateral elbow condition was less likely as 
not (less than a 50/50 probability) caused by or the result 
of military service.  The examiner explained that his review 
of the record did not disclose any treatment for the 
conditions.  


Conclusion

The cause or etiology of a medical condition is a medical 
question requiring the opinion of a trained medical 
professional.  While the Veteran may feel that her elbow 
symptoms are related to service, as a lay witness, she does 
not have the medical training and experience to link the 
current minor enthesopathic changes to service or to a 
service-connected disability.  See 38 C.F.R. § 3.159(a) 
(2008); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
regard to her elbows, there is no competent medical opinion 
linking the current condition to service or to a service-
connected disability.  The evidence is to the contrary.  
Pursuant to its duties under VCAA, VA obtained a medical 
opinion and that opinion was to the effect that there was no 
connection to service.  The report of the separation 
examination, showing normal findings in July 2000, combines 
with the report of the September 2008 VA examination and the 
remainder of the record to form a preponderance of competent 
evidence on this claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and, as to the Veteran's elbows, the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Wrists & Hands

In November 1988, it was noted that the Veteran had cut the 
5th digit of the left hand a month earlier and did not seek 
medical attention at that time.  It had healed but was still 
tender.  Examination showed only a scar with mild tenderness 
to palpation.  The assessment was a laceration healing 
well/resolved.  

In September 1993, the Veteran reported that she had noted a 
numbness in her right thumb.  There had been no specific 
trauma.  Examination disclosed an area of decreased 
sensitivity distal to the interphalangeal joint.  The 
assessment was numbness of the thumb, probable transient 
nerve palsy secondary to trauma.  

On separation examination, in July 2000, the examiner 
reported normal findings in the upper extremities.  However, 
the physician's summary noted that arthritis was diagnosed in 
the fingers in 1980.  

In September 2001, the Veteran complained of numbness in her 
hands when she slept.  The assessment was numbness in the 
hands.  She was given carpal tunnel splints.  

In November 2001, it was noted that she still had a positive 
Tinel's sign, bilaterally but had splints for her wrists.  
She was considered to be stable as to joint pains and carpal 
tunnel syndrome.  The continued use of the splints was noted 
in January 2002 and July 2002.  

On the VA examination in March 2003, the Veteran stated that 
she had arthritis in her fingers.  She reported that the 
right hand had some aching pain and stiffness.  She also 
reported a history of carpal tunnel syndrome but was 
currently able to work all day without problems.  There were 
no hand or wrist findings.  The diagnoses included history of 
carpal tunnel syndrome, no significant loss of function.  

A private medical report, dated in June 2003, shows the 
Veteran reported having carpal tunnel syndrome for 1 to 2 
years.  There was a positive Tinel's sign.  Testing indicated 
ulnar entrapment at Guyon's canal.  The diagnosis was Guyon's 
canal ulnar entrapment.  Wearing splints and the use of a 
typing table to reduce flexion were recommended.  

On VA examination in September 2008, the Veteran reported 
experiencing daily pain in both wrists and in her fingers.  
The examiner reviewed the claims folder and examined the 
Veteran, including neurologic examination and measurement of 
motion in the wrists and finger joints.  X-rays showed an 
osteophyte off the styloid process on the left.  There was no 
other bony abnormality on either side.  The diagnoses were 
bilateral wrist strain with degenerative changes in the left 
wrist; and digital tendinitis of the bilateral hands.  The 
examiner expressed the opinion that the bilateral hand 
condition was at least as likely as not (50/50 probability) 
caused by or the result of military service.  He explained 
that the Veteran's retirement physical examination, dated in 
July 2000, noted in the physician's summary a diagnosis of 
arthritis in the fingers.  As to the wrists, the examiner 
expressed the opinion that the bilateral wrist conditions 
were less likely as not (less than a 50/50 probability) 
caused by or the result of military service.  The examiner 
explained that his review of the record did not disclose any 
treatment for the conditions.  

Conclusions

In the opinion of the VA examiner, the Veteran has digital 
tendinitis in both hands, and it is was manifested by 
complaints on her separation examination.  Considering the 
record, the Veteran's statements, and the medical opinion, 
the Board concludes that the Veteran's bilateral digital 
tendinitis had its onset in service.  

On the other hand, even though the Veteran was seen many 
times during her career, for a variety of things, there is no 
competent medical documentation of wrist or carpal tunnel 
symptoms during her active service.  Those were first 
documented approximately a year after service, after using 
the wrists in her civilian employment.  Additionally, there 
is no competent medical opinion supporting the claim; and, in 
January 2009, a VA examiner expressed the opinion that the 
bilateral wrist conditions were less likely than not caused 
by or the result of military service.  Thus, the history and 
the medical opinion form a preponderance of evidence against 
service connection for a wrist disorder, including carpal 
tunnel syndrome.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Knees

The service treatment records show the Veteran was seen twice 
in January 1997 for knee pain.  There was patellofemoral 
grating.  X-rays were essentially negative.  The assessment 
was chondromalacia patellae.  

In December 1999, the Veteran complained of pain in both 
knees.  The right knee had tenderness to palpation and a 
mildly positive McMurray's sign.  The left knee was also 
mildly tender to palpation in the upper lateral joint with 
mild pain in the inferior lateral portion of the joint.  The 
assessment was bilateral knee pain, right greater than left.  
A possible cartilage irritation was suspected.  

In June 2000, the Veteran was seen at a private clinic for 
complaints of pain in both knees.  Examination revealed pain 
to palpation of the right knee in medial upper joint margin.  
There was a full range of motion with very minimal crepitus.  
The left knee was somewhat tender to palpation at the medial 
aspect.  The assessment was right knee pain, history of 
ligamentous injury, and possible mild femoral-popliteal 
instability.  

On separation examination, in July 2000, the Veteran reported 
that she was taking medicine for a pulled muscle in the left 
buttock and physical therapy for a torn left knee cartilage.  
The examiner reported normal findings in the upper and lower 
extremities, spine, and other areas of the musculoskeletal 
system.  The physician's summary noted a torn cartilage in 
the right knee, in 1998, was still painful.  

On VA examination, in January 2001, the Veteran's complaints 
included stiffness, soreness, and pain in the right knee and 
some discomfort in the left knee.  There were no left knee 
findings or diagnoses.  

VA clinical notes contain an impression of joint pains in 
July 2001.  A subsequent note, also in July 2001, mentions 
arthritis, although this appears to be based on complaints, 
without support from X-ray findings or blood tests.  The VA 
clinical notes do show that the Veteran's joint symptoms were 
taken seriously and treated with the medication indomethacin.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In this case, in the year following active service 
there is no established diagnosis of arthritis, with a loss 
of joint motion that would warrant a rating of 10 percent or 
more, so the presumption does not apply.  

A January 2002 rating decision by the RO granted service 
connection for chondromalacia of the right knee.  

On the VA examination in March 2003, the Veteran stated that 
she had arthritis in her right knee, with some aching pain 
and stiffness.  It only hurt when she stood on it for a long 
period of time.  It was noted that the January 2001 X-ray 
study had disclosed and elevation of the patella.  She also 
had a history of a torn ligament in the right knee.  The 
right knee examination was negative.  The diagnoses included 
degenerative joint disease of the right knee, mild loss of 
function.  

On VA examination in September 2008, the Veteran reported 
severe daily pain in both knees.  Examination included 
measurement of knee motion.  There were no abnormal objective 
knee findings.  X-rays of the knees, bilaterally, revealed 
enthesopathic changes at the patella, with the joint spaces 
preserved and no significant osseous abnormalities.  The 
examiner reviewed the claims folder and expressed the opinion 
that the bilateral knee condition was at least as likely as 
not (50/50 probability) caused by or related to active 
service.  He explained that problems with both knees were 
documented during the Veteran's active service.  In a January 
2009 addendum, the examiner stated that the diagnosis for the 
knees was a bilateral knee strain.  

Conclusion

The Veteran has already been granted service connection for 
chondromalacia of the right knee.  Chondromalacia is a 
softening of articular cartilage, most frequently in the 
patella.  Dorland's Illustrated Medical Dictionary, 321 (28th 
ed., 1994).  We now have a diagnosis of a bilateral knee 
strain as well as X-ray evidence of enthesopathic changes at 
the patella.  This is essentially a different diagnosis from 
chondromalacia, although the functional impact may be the 
similar.  Because it is a different diagnosis and because the 
examiner is of the opinion that the bilateral knee strain 
began in service, and because the record supports that 
conclusion, the Board grants service connection for a 
bilateral knee strain.  

Ankles

A service treatment record, dated in June 1986, shows that 
the Veteran was seen for a painful right ankle.  She had 
injured it 2 days earlier, stepping off a curb.  Examination 
disclosed a little swelling and slight ecchymosis.  The 
assessment was a first degree strain of the right ankle.  

A service treatment record for September 1994 shows the 
Veteran sprained her left ankle when she slipped off a curb 
and inverted her foot.  There was mild tenderness to 
palpation and mild swelling.  The assessment was a mild 
sprain, Grade I, left ankle.  

On VA examination, in January 2001, the Veteran reported 
having had a right ankle sprain.  There were no ankle 
findings or diagnoses.  

In December 2001, the Veteran came to the VA medical center 
with a left foot sprain and swelling.  The dorsum of the left 
foot had swelling and severe tenderness.  X-rays showed some 
soft tissue swelling but no evidence of fracture.  Notes show 
the Veteran continued to be symptomatic in January 2002.  
Osteopenia was noted in the foot and calcium treatment begun.  
In July 2002, it was reported that she was still having foot 
pain and numbness, especially at night.  

On the September 2008 VA examination, the Veteran reported 
moderate daily pain in her ankles, bilaterally.  The claims 
file was reviewed.  Examination included measurements of 
ankle motion.  There was no instability, tendon abnormality, 
or angulation of either ankle.  X-rays showed the ankle 
mortise to be intact on both sides with no acute or 
significant osseous abnormalities.  Small calcaneal 
enthesophytes were seen.  The diagnosis was bilateral ankle 
strain.  The examiner expressed the opinion that the left 
ankle strain was at least as likely as not (50/50 
probability) caused by or a result of service because a 
service treatment record dated in September 1994 noted a 
sprained left ankle.  The examiner expressed the opinion that 
the right ankle strain was less likely as not (less than 
50/50 probability) caused by or the result of service because 
the examiner could not locate any treatment record for the 
condition.  

Conclusion

The VA examiner, in September 2008, expressed the opinion to 
the effect that the Veteran had a left ankle strain that was 
at least as likely as not caused by or a result of a sprained 
left ankle in September 1994.  He also expressed the opinion 
that the right ankle strain was less likely than not (less 
than 50/50 probability) caused by or the result of service 
because he could not locate any treatment record for the 
condition.  That reasoning is nullified by the fact that a 
right ankle strain was documented in 1986.  Applying the same 
reasoning used for the left ankle, we cannot dissociate the 
right ankle strain in service from the current right ankle 
strain.  See also 38 C.F.R. § 3.303(b) (2008).  Thus, the 
Board grants service connection for a bilateral ankle strain.  

Insomnia

A clinical note from a private health center, dated during 
service, in March 2000, shows the Veteran was seen for other 
complaints but mentioned that she had been having some sleep 
disturbances lately.  She awoke about three times a night, 
but thought it had something to do with noise outside her 
apartment.  The problem list included sleep disturbance.  

On separation examination, in July 2000, the physician's 
summary noted trouble sleeping for 5 years.  

A February 2001 VA clinical note reflects that the Veteran 
was seen with insomnia.  In March 2001, a course of 
medication was recommended for the insomnia.  VA clinical 
notes for August and September 2001 indicate that medication 
was recommended for the Veteran's complaints of insomnia.  In 
July 2002, the Veteran's problem list included insomnia.  

The report of the March 2003 VA general medical examination 
shows the Veteran complained of insomnia related to her 
muscle and joint aches and pains.  Neurologic findings were 
negative.  There were no findings or diagnoses as to 
insomnia.  

On the neurologic portion of the September 2008 VA 
examination, the Veteran reported that she had insomnia in 
1998, prior to leaving service.  She said she currently had 
problems staying asleep and continued to wake up hourly.  
Neurologic findings and mental status were normal.  The 
diagnosis was insomnia.  The examiner reviewed the claims 
file and expressed the opinion that it was at least as likely 
as not that the insomnia was caused by or the result of 
service.  It was noted that records dated in March 2000 
showed she complained of a sleep disturbance.  

Conclusion

There were, indeed, complaints of sleep disturbance in 
service, and on several occasions shortly after service, 
reflecting a reasonable continuity of symptomatology.  We now 
have a medical opinion diagnosing insomnia and linking it to 
service.  There is no competent medical opinion against the 
claim.  Therefore, the Board finds that the evidence supports 
service connection for insomnia.  




ORDER

Service connection for muscle and joint pain as due to an 
undiagnosed illness is denied.  

Service connection for bilateral elbow tendinitis is denied.  

Service connection for digital tendinitis of both hands is 
granted.  

Service connection for a bilateral wrist strain with 
degenerative changes in the left wrist is denied.  

Service connection for bilateral knee strains is granted.  

Service connection for a bilateral ankle strain is granted.  

Service connection for insomnia is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


